Citation Nr: 1615780	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-36 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a previously denied claim of service connection for a left leg fracture has been received.

2.  Entitlement to service connection for a left leg fracture.

3.  Whether new and material evidence sufficient to reopen a previously denied claim of service connection for a jaw fracture has been received.

4.  Entitlement to service connection for a jaw fracture.

5.  Whether new and material evidence sufficient to reopen a previously denied claim of service connection for rib fractures has been received.

6.  Entitlement to service connection for rib fractures.

7.  Entitlement to service connection for bilateral hearing loss disability.

8.  Entitlement to service connection for tinnitus.
9.  Entitlement to service connection for a left hip disability, to include as secondary to a left leg fracture.

10.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1979 to March 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Detroit, Michigan, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for bilateral hearing loss, tinnitus, and a left hip condition, and declined to reopen previously denied claims of service connection for left leg, jaw, and rib fractures.  

Although the Veteran initially requested a Travel Board Hearing, he later cancelled his request in March 2012 and as such his request is considered withdrawn.

The Board remanded the matter to the RO in March 2014 for further development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).
The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In the January 2010 letter notifying the Veteran of the denial of his claims, the RO also denied non-service-connected pension.  The Veteran's March 2010 notice of disagreement (NOD) indicated that he disagreed with the entire rating decision.  The Board finds that the NOD included disagreement with the denial of the pension claim.  See Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  The August 2010 statement of the case (SOC) did not address the pension issue.

The issues of entitlement to service connection for left leg, jaw, and rib disabilities, left hip disability, to include as secondary to left leg disability, and non-service connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 1995 rating decision, the RO denied entitlement to service connection for a left leg fracture, jaw fracture, and rib fractures.  New and material evidence was not received within the one year appeal period.

2.  Evidence received since the May 1995 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for left leg fracture, jaw fracture, and rib fractures and raises a reasonable possibility of substantiating the claims.

3.  Bilateral hearing loss did not manifest in service, within the one year presumptive period, or for many years after service, and is unrelated to in-service noise exposure.

4.  Tinnitus did not manifest in service, within the one year presumptive period, or for many years after service, and is unrelated to in-service noise exposure.

CONCLUSIONS OF LAW

1.  The RO's May 1995 denial of service connection for left leg fracture, jaw fracture, and rib fractures is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the May 1995 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for left leg fracture, jaw fracture, and rib fractures have therefore been met.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

4.  Tinnitus was not incurred in or aggravated by service, and may not be presumed to have been aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 3.303, 3.385 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through a notice letter dated in February 2009, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's identified records have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  There are no outstanding records that have been identified.   

Additionally, the Veteran was afforded audiological examinations in May 2009 (with a December 2009 addendum medical opinion) and September 2014 that includes consideration of the Veteran's medical history and sets forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist with regard to the claims being decided herein.  

Requests to Reopen

Left Leg, Jaw, and Rib Fractures

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

In a May 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for left leg fracture, jaw fracture, and rib fractures.  At the time of the May 1995 denial, the evidence before the RO included service treatment records (STRs) showing diagnosis and treatment for Osgood Schlatters disease of the left knee and no treatment for left leg fracture, jaw fracture, and rib fractures, and a separation examination indicating that the Veteran checked "yes" to having cramping legs, swollen and painful joints, as well as a December 1994 VA bones examination noting diagnosis of healed old fracture of the left leg with residual pain.  The RO denied entitlement to service connection on the basis that the Veteran's "service medical records [were] negative for complaint of or treatment for a left knee condition[,] fracture of the jaw, rib fracture, and a left leg fracture."  It was also noted that x-rays of the left leg showed an old fracture.  The Veteran was notified of the denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  The denial therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Evidence received more than one year following the May 1995 rating decision includes VA treatment records noting a diagnosis of left knee tibia bone infarction and arthritis as well as VA treatment records noting treatment of the left leg.  Additionally, the Veteran submitted statements detailing that injury of his left leg, jaw, and ribs occurred when he was assaulted while serving on active duty and that he was honorably discharged from active military service as a result of such injuries.  See March 2010 VA Form 21-4138; September 2009 VA Form 9.  He also indicated that his left hip disorder was due to the left leg disorder.  See January 2009 VA Form 21-526.  The Veteran's statements with respect to his symptoms are competent evidence within his personal experience.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The statements are also presumed credible for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  By stating that his left hip disorder is due to his left leg disorder, the Veteran implicitly indicated that the left leg disorder had existed since service, thus reflecting a possible nexus between the current left leg disability and service.

Significantly, the Court in Shade also held that in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 118 (2010).  Here, the Veteran's statements plus the additional evidence constitute additional evidence that could reasonably substantiate the claim if it reopened by triggering VA's duty to provide an examination as to the etiology of his knee disability as part of its duty to assist.  38 U.S.C.A. § 5103A(d).  The evidence is thus new and material and the criteria for reopening have therefore been met.  Reopening of the claims for entitlement to service connection for left leg fracture, jaw fracture, and rib fractures is thus warranted.

Bilateral Hearing Loss and Tinnitus

Entitlement to service connection for a hearing loss disability and tinnitus may be warranted on a direct incurrence, presumptive, or continuity of symptomatology basis where the relevant criteria are met.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (nexus between current disability and service); 38 C.F.R. § 3.303(d) (disease diagnosed after service and evidence establishes it was incurred in service); 38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a) (presumptive service connection warranted for chronic diseases including organic diseases of the nervous system); VA Adjudication Manual Rewrite, M21-1MR III.iv.4.B.12.a (June 5, 2012) ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)"); Fountain v. McDonald, 27 Vet.App. 258, 272 (2015) (tinnitus is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran seeks service connection for bilateral hearing loss and tinnitus that he contends is related to in-service noise exposure from tank fire and gun fire.

Initially, the Board notes that the Veteran served on active duty for a period of 3 months and 27 days, and separated from service under honorable conditions while in training.  See DD 214; February 1980 Proposed Separation Action UP Trainee Discharge Program (TDP).  In addition, the Veteran's military occupational specialty (MOS) was Armor Crewman, and he is therefore presumed to have been exposed to loud noises during service.  Id.

In addition, there are current diagnoses of bilateral hearing loss pursuant to 38 C.F.R. § 3.385 and tinnitus.  See May 2009 QTC examination report.  The Veteran has therefore met the current disability element.  In addition, given the Veteran's MOS of Armor Crewman, the Board finds that he suffered in-service noise exposure.  The in-service injury or event element has thus also been met.

Therefore, the only issue remaining on appeal is whether current hearing loss and tinnitus are related to the in-service noise exposure.  Against the claim is the opinion of the September 2014 VA examiner, who provided diagnoses of hearing loss and tinnitus and found that current disabilities were not at least as likely as not caused by or a result of an event in military service.  The examiner noted that the Veteran's MOS was Armor Crewman also noting that his period of service was approximately 5 months.  The examiner cited to medical literature, which tested the hearing of soldiers in infantry, armor, and artillery and found that "time in service, not combat history, was the most important contributing factor to the incidence of hearing loss.  See Walden et al. (1971 and 1975); Anttonen et al. (1980)).  It was determined that "[it was] unlikely that an individual would suffer significant hearing loss from typical noise exposure experienced during initial training" and also that "members of armor units typically did not develop hearing loss until time in service was greater than 12.5 years.  Members of artillery units typically did not develop hearing loss until time in service was greater than 7.5 years, noting that the Veteran's hearing thresholds were within normal limits when he entered and separated from service."  Id.

With respect to tinnitus, according to the September 2014 VA examination report, the Veteran indicated that he could not provide a date for the onset of symptoms.  The VA examiner found that, as there was no evidence of tinnitus in service and the Veteran could not indicate the onset of tinnitus, there is no available research evidence to support "a claim of delayed-onset tinnitus following an incident of noise exposure" and concluded it was not likely that tinnitus was the result of military noise exposure.  Citing to medical literature, the examiner found that "[t]innitus ha[d] an immediate onset after significant noise exposure."  See Tinnitus: Theory and Management, ed. J.B. Snow, Jr., BC Decker, Hamilton, London (2004).  He further explained that there was no evidence of acoustic trauma or a significant shift in hearing thresholds in service, and that medical literature further provides that "[a] diagnosis of noise-induced tinnitus requires a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise-related event."

Additionally, a July 2009 VA treatment record notes the Veteran denied symptoms of hearing loss and tinnitus.  See Saginaw VA Medical Center treatment records.

In the Veteran's favor is the positive nexus opinion of the May 2009 QTC examiner (with December 2009 addendum opinion).  On the contrary to the September 2014 examination report, during the May 2009 examination, the Veteran reported a history of bilateral hearing loss and constant tinnitus and indicated that he experienced symptoms of hearing loss and tinnitus in and since service.  He also denied post-service and recreational noise exposure.  The examiner found that, the Veteran's statements that he experienced significant noise exposure of tank fire and gun fire during service, is consistent with the circumstances of his service, in particular his MOS of Armor Crewman.  In so finding, the examiner concluded that the Veteran's bilateral hearing loss and tinnitus share the same etiology, and are at least as likely as not caused by or a result of noise exposure incurred during active service and thereafter aggravated by post-service occupational noise exposure.

The Board finds the September 2014 VA examiner's opinion to be of greater probative weight than that of the May 2009 VA examiner, to include the December 2009 addendum opinion.  The September 2014 VA examiner's reasoning was more thorough and consistent with the evidence of record.  As noted in the Board's March 2014 remand, the May 2009 VA examiner relied on an understanding that the Veteran was exposed to loud noises throughout the duration of his military service, as he noted that the Veteran served in the U.S. Army from 1979 to 1980 as an armor crewman."  However, the record indicates that the Veteran was only in service from November 1979 to March 1980, was confined for a portion of that time period, and was enrolled in specialized training for his Armor Crewman for an even shorter period of time.  The September 2014 VA examiner also made reference to and used as the basis for his opinion medical literature relating to the onset of hearing loss and tinnitus after noise exposure.  As the September 2014 VA examiner's opinion was more fact specific and thoroughly explained, it is entitled to greater probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").

As to the lay evidence, the Veteran is competent to state that he experiences bilateral hearing loss and tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability. Jandreau, 492 F.3d at 1377 n.4.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  To the extent that the Veteran claims his hearing loss and tinnitus are related to in-service noise exposure, the statements as to the etiology of the hearing loss and tinnitus, as opposed to its existence, is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, supra ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  In any event, to the extent that the Veteran's statements are competent, the specific, reasoned opinion of the trained health care professional who conducted the September 2014 VA examination is of greater probative weight than the Veteran's more general lay assertions, even when considered in combination with the May 2009 VA examiner's opinions, for the reasons noted above.

Additionally, the Veteran's service treatment records to include his entry and separation examination reports are negative for any symptoms of, treatment for, or diagnoses relating to hearing loss or tinnitus.  Specifically, his October 1979 enlistment examination and January 1980 separation examination show normal hearing and no symptoms or diagnoses related to his hearing loss or tinnitus were noted.  In addition, the report of medical history completed by the Veteran at the time of separation from service, indicates no history of hearing loss or tinnitus, and no indication of a disability at that time.  To the extent that the Veteran claims he had hearing loss and tinnitus in and since service, the Board finds that his contemporaneous statements and those made to health care providers are of greater probative weight than the later statements.  Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable).  This evidence as well as the most probative, September 2014 medical opinion, reflects that the chronic diseases of sensorineural hearing loss and tinnitus did not manifest in service or within the one year presumptive period.

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for bilateral hearing loss disability and tinnitus.  The benefit of the doubt doctrine is therefore not applicable to these claims.  38 U.S.C.A. § 5107(b).

ORDER

The application to reopen a previously denied claim of service connection for a left leg fracture is granted.

The application to reopen a previously denied claim of service connection for a jaw fracture is granted.

The application to reopen a previously denied claim of service connection for rib fractures is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

As noted above, the Veteran has left leg, jaw, rib, and left hip disabilities that may be associated with service.  A remand of this claim for a VA examination as to the nature and etiology of these disorders is therefore warranted.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the Veteran filed a timely NOD with the denial of his claim of entitlement to non-service connection pension.  See NOD, March 2010.  As of this date, an SOC has not been issued with respect to the issue of entitlement to non-service connection pension.  A remand for issuance of a SOC on this issue is therefore warranted.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  The claim should then be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.

Finally, on remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's appeal.  

Accordingly, the claims for entitlement to service connection for left leg, jaw, and rib disabilities, entitlement to non-service connection pension are REMANDED for the following action:

1.  Issue an SOC addressing entitlement to non-service connection pension.  The Veteran is hereby advised that the Board will not exercise appellate jurisdiction over the issue in the absence of a timely submitted substantive appeal.

2.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)  

3.  Then, schedule the Veteran for a VA examination as to the etiology of any left leg, jaw, rib, and left hip disabilities.  All necessary tests should be conducted.  The examiner must be provided access to the Veteran's claims file and to all records located on either the Virtual VA or VBMS data bases.

Following the examiner's documented review of the evidence he/she must opine whether it is as least as likely as not (50 percent probability or more) that any left leg, jaw, rib, or left hip disability is related to his military service, in particular due to his reported in-service injuries.  

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries.  The Veteran's reports must be taken into account in formulating the requested opinions.  

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, to include whether any injuries sustained by the Veteran were related to his own willful misconduct.  See March 2014 Board Remand.

If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


